Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 7 December 2021.
Claims 1, 5, 6, 8-10, 13, 17, 18 and 20 have been amended.
Claims 3, 7, 12, 15 and 19 have been cancelled.
Claims 1, 2, 5, 6, 8-11, 13, 14, 17, 18 and 20 are currently pending and hereby allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Wayne Bailey (Reg. No. 34,289), during a phone conversation on December 17, 2021.
The application has been amended as follows:
In the Claims:

1.	(Currently Amended) A method for customizing computing resource allocation based on machine learning, the method comprising:

generating a user value score for each respective current user in the plurality of current users based on the attributes of each respective current user;
clustering the plurality of current users into a plurality of user groups based on the user value score of each respective current user in the plurality of current users;
predicting, using the machine learning, a likelihood of each prospective user in a plurality of prospective users becoming a paying customer based on collected behavior data corresponding to each prospective user;
predicting, using the machine learning, a likelihood of an application corresponding to the service and associated with a particular user will misbehave based on resource usage of the application and features of the application; 
customizing resource allocation to the application corresponding to the service and associated with the particular user based on the likelihood that the application will misbehave and whether the particular user is a current user or a prospective user; and
	selecting the particular user from one of the plurality of current users and the plurality of prospective users, wherein the customized resource allocation represents a customized allocation of cloud resources to the application, and the cloud resources comprises at least one processor resource, memory resources, storage resources and network resources, wherein the user value score for each respective current user represents a degree of importance the each respective current user is to the service that the application corresponds to, wherein when the particular user is a prospective user, the customizing of the resource allocation to the application is further based on the likelihood that the prospective user will convert to the paying customer, wherein the resource usage of the application is selected from a group consisting of processor usage, memory usage, storage usage, and network usage, and further comprising:
identifying, using the machine learning, a classification for the application based on the resource usage of the application and the features of the application, wherein the classification represents an application class, category or type corresponding to the application.

2. 	(Currently Amended) The method of claim 1,  wherein when the particular user is a current user, the customizing of the resource allocation to the application is further based on a user group of the plurality of user groups corresponding to the particular user. 

3-4. 	(Cancelled) 

5. 	(Currently Amended) The method of claim [[3]] 1, wherein the generated user value score is calculated using the machine learning, and wherein the attributes of each respective current user are selected from a group consisting of user recency data representing how recently has the each respective current user utilized resources of a cloud service, user frequency data representing how often the each  respective current user utilizes the resources of the cloud service, and user revenue data that represents how much the each respective current user pays for utilizing the resources of the cloud service.

6. 	(Currently Amended) The method of claim [[3]] 1, wherein the collected behavior data corresponding to each prospective user that is the basis for predicting the likelihood of each respective user of the plurality of users becoming the paying customer include a history of which applications a particular prospective user used during a trial period, a frequency of application use, and how long an application was used during a trial session of the prospective user.

7. 	(Cancelled) 

8. 	(Currently Amended) The method of claim [[7]] 1, wherein the application corresponding to the service is classified as one of a trial application of a non-paying subscription to a cloud service, or a zombie application that is inactive but continues to consume the cloud resources.

9. 	(Currently Amended) The method of claim [[3]] 1, wherein the service is a cloud service, and further comprising:
	placing each application in a set of applications of the cloud service in a particular application classification of application classifications in a matrix;

	utilizing the matrix to determine how to customize the resource allocation to the application for each particular user of the cloud service based on the application classification and the customer classification corresponding to the particular user.

10.	(Currently Amended) A computer system for customizing computing resource allocation based on machine learning, the computer system comprising:
	a bus system;
	a storage device connected to the bus system, wherein the storage device stores program instructions; and
	a processor connected to the bus system, wherein the processor executes the program instructions to:
	evaluate a plurality of current users of a service based on attributes of each respective current user in the plurality of current users;
generate a user value score for each respective current user in the plurality of current users based on the attributes of each respective current user;
cluster the plurality of current users into a plurality of user groups based on the user value score of each respective current user in the plurality of current users;
predict, using the machine learning, a likelihood of each prospective user in a plurality of prospective users becoming a paying customer based on collected behavior data corresponding to each prospective user;
predict, using the machine learning, a likelihood of an application corresponding to the service and associated with a particular user will misbehave based on resource usage of the application and features of the application; 
	customize resource allocation to the application corresponding to the service and 	associated with the particular user based on the likelihood that the application will 	misbehave and whether the particular user is a current user or a prospective user; and
	select the particular user from one of the plurality of current users and the plurality of prospective users, wherein the customized resource allocation represents a customized allocation of cloud resources to the application, and the cloud resources comprises at least , wherein the user value score for each respective current user represents a degree of importance the each respective current user is to the service that the application corresponds to, wherein when the particular user is a prospective user, customizing of the resource allocation to the application is further based on the likelihood that the prospective user will convert to the paying customer, wherein the resource usage of the application is selected from a group consisting of processor usage, memory usage, storage usage, and network usage, and wherein the processor further executes the program instructions to:
identify a classification for the application based on the resource usage of the application and the features of the application, wherein the classification represents an application class, category or type corresponding to the application.

11. 	(Currently Amended) The computer system of claim 10,  wherein when the particular user is a current user, customizing the resource allocation to the application is further based on a user group of the plurality of user groups corresponding to the particular user.

12. 	(Cancelled) 

13.	(Currently Amended) A computer program product for customizing computing resource allocation based on machine learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
	evaluating a plurality of current users of a service based on attributes of each respective current user in the plurality of current users;
generating a user value score for each respective current user in the plurality of current users based on the attributes of each respective current user;
clustering the plurality of current users into a plurality of user groups based on the user value score of each respective current user in the plurality of current users;

predicting, using the machine learning, a likelihood of an application corresponding to the service and associated with a particular user will misbehave based on resource usage of the application and features of the application; 
	customizing resource allocation to the application corresponding to the service and associated with the particular user based on the likelihood that the application will misbehave and whether the particular user is a current user or a prospective user; and 
	selecting the particular user from one of the plurality of current users and the plurality of prospective users, wherein the customized resource allocation represents a customized allocation of cloud resources to the application, and the cloud resources comprises at least one processor resource, memory resources, storage resources and network resources, wherein the user value score for each respective current user represents a degree of importance the each respective current user is to the service that the application corresponds to, wherein when the particular user is a prospective user, the customizing of the resource allocation to the application is further based on the likelihood that the prospective user will convert to the paying customer, wherein the resource usage of the application is selected from a group consisting of processor usage, memory usage, storage usage, and network usage, and further comprising:
identifying, using the machine learning, a classification for the application based on the resource usage of the application and the features of the application, wherein the classification represents an application class, category or type corresponding to the application.

14. 	(Currently Amended) The computer program product of claim 13,  wherein when the particular user is a current user, the customizing of the resource allocation to the application is further based on a user group of the plurality of user groups corresponding to the particular user. 

15-16. 	(Cancelled) 

13, wherein the generated user value score is calculated using the machine learning, and wherein the attributes of each respective current user are selected from a group consisting of user recency data representing how recently has the each respective current user utilized resources of a cloud service, user frequency data representing how often the each respective current user utilizes the resources of the cloud service, and user revenue data that represents how much the each respective current user pays for utilizing the resources of the cloud service.

18. 	(Currently Amended) The computer program product of claim [[15]] 13, wherein the collected behavior data corresponding to each prospective user that is the basis for predicting the likelihood of each respective user of the plurality of users becoming the paying customer include a history of which applications a particular prospective user used during a trial period, a frequency of application use, and how long an application was used during a trial session of the prospective user.

19. 	(Cancelled) 

20. 	(Currently Amended) The computer program product of claim [[19]] 13, wherein the application corresponding to the service is classified as one of a trial application of a non-paying subscription to a cloud service, or a zombie application that is inactive but continues to consume the cloud resources.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 103 Prior Art
The closest prior arts of record are Mascaro et al (U.S. Publication No. 20170308960), Wang et al (U.S. Publication No. 20180150897), Verma et al (U.S. Publication No. 20190312898), Colson et al (U.S. Publication No. 20120059725) and Traylor et al. (U.S. Patent No. 10637762).  

Wang teaches that the module 144 can determine an adventurousness score for the user based on the user's position or ranking within the group.
Verma teaches Misbehaving devices: a device such as a laptop, a server of a network device (e.g., storage, router, switch, printer, etc.) may misbehave in a network for a number of reasons: 1) a user using a discovery tool that performs (massive) undesirable scanning in the network (in contrast with a lawful scanning by a network management tool performing device discovery), 2) a software defect (e.g. a switch or router dropping packet because of a corrupted RIB/FIB or the presence of a persistent loop by a routing protocol hitting a corner case). 
Colson teaches that once the proposals for each prospective customer are determined, the module 20 may generate an internal report for the dealer that includes customer information, current customer vehicle information and the proposal for each prospective customer.  

	None of the above prior art explicitly teaches "wherein the collected behavior data corresponding to each prospective user include a history of which applications a particular prospective user used", where, further characteristics/features pertaining to "the collected behavior data" that is used as the 'basis' when predicting a likelihood of each prospective user in a plurality of prospective users becoming a paying customer are provided, or "identifying a classification for the application based on the resource usage of the application" where a classification for the 'application' corresponding to the service is specially identified based on the resource usage of the application, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 2, 5, 6, 8-11, 13, 14, 17, 18 and 20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
12/17/2021
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623